 
Exhibit 10.G
 
EXECUTIVE ANNUAL COMPENSATION PLAN OF
CARPENTER TECHNOLOGY CORPORATION
EFFECTIVE JULY 1, 1989
As Amended July 1, 2002
 
I.    Statement and Purpose of Plan
 
The Executive Annual Compensation Plan provides short-term additional
compensation for selected executives based on Company financial performance. The
Plan is separate from the Profit Sharing Plan of Carpenter Technology
Corporation which was effective July 1, 1987. The combination of Base Pay and
Executive Annual Compensation is intended to provide competitive cash
compensation to Participants.
 
II.    Definitions
 
A.    Base Pay
 
A Participant’s Base Pay is the salary paid during the Plan Year before salary
reduction for flexible benefits or savings. Covered hours paid include: hours
worked, paid time off for vacation, holidays, sickness, military leave,
miscellaneous paid absences (moving day, family sickness, poll watching), jury
duty and funeral leave, and sick leave covered by salary continuance.
 
Excluded from Base Pay is pay for: Sickness and Accident, Long-Term Disability
Insurance, Workers’ Compensation, Moving Allowance, Mortgage Interest
Differential Allowance, imputed income, severance pay, profit sharing payments,
Employee Stock Ownership Plan contributions, and any other cash payments made
not otherwise expressly included.
 
B.    Company
 
Carpenter Technology Corporation or any successor by merger, purchase or
otherwise.
 
C.    Employee
 
A person employed by the Company who receives compensation from the Company
other than a pension, severance pay, retainer, fee under contract, workers’
compensation, unemployment compensation or similar payments.
 
D.    Executive Annual Compensation
 
The dollar payment to Participants under the Plan.



--------------------------------------------------------------------------------

 
E.    Net Income
 
Net Income shall mean the amount shown under that caption in the Company’s
audited Statement of Income for the Plan Year.
 
F.    Participant
 
Any Employee who on or after July 1, 1989 is in a salaried exempt position
classified in salary grade 19 or above unless expressly excluded in writing by
the Chief Executive Officer. All Participants in the Plan are eligible for 100%
participation from the first day worked in an eligible position.
 
G.    Measures of Financial Performance—
 
A measure of financial performance is an objective standard used to determine a
Participant’s Executive Annual Compensation as a result of Company financial
performance that has been established by the Human Resources Committee, or any
successor committee performing similar duties (the “Committee”), and approved by
the Company’s Board of Directors. The approved measures are listed in Appendix
“A” as Performance Objectives.
 
H.    Plan
 
The Executive Annual Compensation Plan of Carpenter Technology Corporation, as
defined in this document and as the same may be amended or restated from
time-to-time.
 
I.    Plan Year
 
The Company’s fiscal year.
 
J.    Salary Grade Target Percentages
 
The percentages (as set forth below or as otherwise approved by the Board of
Directors) of Base Pay paid to a Participant, depending on salary grade, for
Company financial performance, respectively, upon 100% attainment of the
Board-designated Performance Objective(s) for such Participant:
 
Salary Grade

--------------------------------------------------------------------------------

    
Target Percentage

--------------------------------------------------------------------------------

33
    
80%
32
    
70%
29-31
    
60%
27-28
    
55%
25-26
    
50%
23-24
    
45%
22
    
40%
21
    
35%
20
    
30%
19
    
25%



--------------------------------------------------------------------------------

 
K.    Termination of Employment
 
A Participant’s separation from employment with the Company, whether voluntary
or involuntary.
 
III.    Administration, Operation, and Executive Annual Compensation Payments
 
Each Participant is designated one or more specific Performance Objectives for
each Plan Year as developed by the Committee and approved by the full Board of
Directors. Executive Annual Compensation shall be comprised of the following:
 
A.    Target Percentage
 
The Company payout is a range based on the attained level of an individual
Participant’s Performance Objective(s) and is calculated and paid in the
following manner:
 

 
1.
 
Threshold payout will occur at 67% attainment of any of the Participant’s
specified Performance Objectives. Each Threshold payout generates 25% of the
Salary Grade Target Percentage adjusted as required by any multiple Performance
Objective weighting.

 

 
2.
 
Target payout will occur at 100% attainment of any of the Participant’s
specified Performance Objectives. Each Target payout generates 100% of the
Salary Grade Target Percentage adjusted as required by any multiple Performance
Objective weighting.

 

 
3.
 
Maximum payout will occur at 133% attainment of the Participant’s specified
Performance Objectives. Each Maximum payout generates 120% of the Salary Grade
Target Percentage adjusted as required by any multiple Performance Objective
weighting.

 
Whenever an individual Participant is assigned multiple Performance Objectives,
each Performance Objective shall be assigned a percentage (designated by the
Committee and approved by the Board of Directors) to be applied to the payout
percentage determined above. Such percentages in the aggregate must equal
one-hundred percent (100%) so that, if payment were determined entirely under 2
above, the Participant would receive his Salary Grade Target Percentage under
the Plan.
 
B.    Ad Hoc Performance Percentage
 
Notwithstanding the foregoing section to the contrary, the CEO (or the
Committee, in the case of the CEO) may authorize ad hoc payments under this Plan
for other Participants when a Performance Objective is not achieved. The CEO or
Committee shall determine the ad hoc payout percentage. Such awards are subject
to Board approval prior to payment.



--------------------------------------------------------------------------------

C.    Payment Threshold
 
The Board of Directors may establish minimum Company financial performance
target(s) (“Payment Threshold”) for any Plan Year that must be attained before
any Executive Annual Compensation may be paid regardless of whether individual
Participants have satisfied individual Performance Objective(s). The Board of
Directors, in its sole discretion, may waive or amend such established Payment
Threshold.
 
IV.    Frequency of Calculation
 
Executive Annual Compensation will be calculated at the end of each Plan Year.
 
V.    Method of Payment
 
Executive Annual Compensation will be paid as soon as possible following the
reporting of Plan Year earnings.
 
VI.    New Participants
 
New Participants in the Plan subsequent to the beginning of a Plan Year will
have their initial Executive Annual Compensation calculated on their Base Pay
paid during the period of the Plan Year in which such Employee was a
Participant.
 
VII.    Participation Change
 


 
Participants, whose salary grade change results in a change in the Salary Grade
Target Percentage during the Plan Year, will have their Executive Annual
Compensation calculated as the sum of the results of multiplying the applicable
partial Base Pay by the Salary Grade Target Percentage for each portion of the
Plan Year the Participant was in a different salary grade. The individual
performance targets will be separately established for each salary grade change
and added thereto.
 
VIII.    Termination of Participation in the Plan
 
Executive Annual Compensation for Participants after Termination of Employment
or termination of eligibility for the Plan, will be based on their Base Pay paid
as a Participant during the Plan Year.
 
IX.    Vesting
 


 
Except for payments made by mistake and as otherwise provided in the Plan, all
Executive Annual Compensation due pursuant to this Plan shall at all times be
100% vested in the Participant and nonforfeitable.
 
X.    Other Benefit Calculations
 
Specific employee benefit plans will include these payments to the extent
permitted by the provisions of such employee benefit plan.



--------------------------------------------------------------------------------

XI.    Plan Amendment and Termination
 
Unless prohibited by law or contract, the Company may amend, terminate or
partially terminate the Plan at any time provided, however, that no amendment,
partial termination or termination shall prevent the Participant from receiving
Executive Annual Compensation as calculated under the terms of this Plan for any
partial or full Plan Year participation prior to such amendment, partial
termination or termination. Notwithstanding the foregoing to the contrary,
extraordinary or unusual items may be given special consideration by the Board
of Directors who may amend calculation of the Annual Executive Compensation
accordingly.
 
XII.    No Guaranty of Employment
 
The adoption and maintenance of the Plan shall not be deemed to be a contract of
employment between the Company and any Employee. Nothing herein contained shall
be deemed to give any Employee the right to be retained in the employ of the
Company or to interfere with the right of the Company to discharge any Employee,
at any time, nor shall it be deemed to give the Company the right to require any
Employee to remain in its employ, nor shall it interfere with the Employee’s
right to terminate employment at any time.
 
XIII.    Administration
 
The general administration of the Plan and the responsibility for carrying out
the provisions thereof with regard to all Participants shall be placed in the
Company. Any expenses incurred in administering the Plan shall be paid by the
Company. Interpretation of any disputed provisions of this Plan shall be by the
non-management members of the Board of Directors and such interpretations shall
be final.



--------------------------------------------------------------------------------

APPENDIX “A”
 
The following Performance Objectives may be used separately or in combination,
and on a Company-wide or other clearly defined basis (such as a subsidiary or
division) to measure Participant performance and determine payment under this
Plan. These financial measurements have been established by the Committee and
approved by the Board.
 

 
1.
 
Diluted Earnings per Share – Diluted Earnings per Share shall be computed by
dividing net income (less the shortfall between common and preferred dividends)
by the number of weighted average diluted shares outstanding for the period.
Diluted shares outstanding are comprised of the aggregate weighted averages of
the following outstanding common stock measurements during the period: (1) the
number of common shares issued, (2) the number of common shares that would be
created by conversion of any preferred shares and (3) the number of common stock
equivalents. This calculation is subject to the basic (or non-diluted)
calculation of Earnings per Share when required by Generally Accepted Accounting
Principles.

 

 
2.
 
Diluted Earnings per Share (without net Pension Credit) – Diluted Earnings per
Share without net Pension Credit shall be computed in the same manner as Diluted
Earnings per Share above except that the tax-affected net pension credit shall
be an additional deduction from net income.

 

 
3.
 
Earnings Before Interest and Income Taxes (“EBIT”) – The entry labeled “Income
Before Interest and Taxes” as calculated and reported by the Company’s Financial
Department on the Company’s monthly internal financial statements related to the
Plan Year used for determination of Base Pay.

 

 
4.
 
Economic Profit – Economic Profit shall be computed as net operating profit
after taxes (“NOPAT”), less the cost of capital employed (“capital charge”).
NOPAT and the capital charge will be computed by the financial department in
accordance with published guidelines on the determination of NOPAT and the
capital charge.

 

 
5.
 
Free Cash Flow – Free Cash Flow shall be computed as consolidated cash flow from
operating and investing activities (adjusted for the affects of the accounts
receivable securitization), less dividends paid.

 

 
6.
 
Operating Income – Operating Income shall be computed as consolidated net sales
less consolidated cost of goods sold, and consolidated selling and
administrative expenses.

 

 
7.
 
Operating Income (without net Pension Credit) – Operating Income without net
Pension Credit shall be computed as Operating Income less the consolidated net
pension credit.

 

 
8.
 
Return on Assets (“ROA”) – Return on Assets shall be computed by dividing EBIT
by the sum of the Plan Year averages for total inventories (before LIFO),
accounts receivable and fixed assets less accounts payable.



6



--------------------------------------------------------------------------------

 

 
9.
 
Return on Equity – Return on Equity shall be computed by dividing Net Income by
the average shareholders’ equity for the Plan Year. Average shareholders’ equity
shall be computed by adding the amount of consolidated shareholders’ equity at
the end of the previous Plan Year and at the end of each month during the Plan
Year and dividing that sum by 13.

 

 
10.
 
Return on Net Assets (“RONA”) –

 

 
a.
 
Business Unit RONA – Business Unit RONA shall be computed by dividing business
unit operating income after taxes by business unit average net assets. Business
unit average net assets shall be computed as the 13-month average of total
assets less non-interest bearing current liabilities. Total assets for this
calculation shall be computed as the total assets of the business unit less
long-term inter-company accounts and deferred income tax assets included in
total assets. Total non-interest bearing current liabilities for this
calculation shall be computed as total business unit non-interest bearing
current liabilities less deferred and accrued income taxes included in such
liabilities.

 

 
b.
 
Consolidated RONA – Consolidated RONA shall be computed by dividing consolidated
net income (before the cumulative affect of accounting changes, tax-affected
special charges and tax-affected interest expense for the most recent 12-month
period) by the consolidated 13-month average net assets for the Plan Year.
Consolidated average net assets shall be computed as consolidated total assets
adjusted for the cumulative affect of any accounting change, plus trade
receivable securitization and minus consolidated non-interest bearing current
liabilities.



7